       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 1 of 30                      FILED
                                                                                  2020 Sep-29 AM 08:42
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


 Michelle A. Abrams,                   )
                                       )
       Plaintiff,                      )
                                       )
 v.                                    )       Case No.: 2:19-cv-01033-AMM
                                       )
 Social Security       Administration, )
 Commissioner,                         )
                                       )
       Defendant.                      )


                        MEMORANDUM OF DECISION

      Plaintiff Michelle A. Abrams brings this action pursuant to the Social Security

Act (the “Act”), seeking review of the decision of the Commissioner of Social

Security (“Commissioner”) denying her claim for a period of disability and disability

insurance benefits (“benefits”). See 42 U.S.C. § 405(g). Based on the court’s review

of the record and the parties’ briefs, the court AFFIRMS the decision of the

Commissioner.

I.    Introduction

      On March 2, 2016, Ms. Abrams protectively filed an application for benefits

under Title II of the Act alleging disability as of March 3, 2015. R. 10, 18, 63, 167-

74. Ms. Abrams’s application alleges disability due to posttraumatic stress disorder,

depression, hypertension, and hypothyroidism. R. 63. She has at least a high school
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 2 of 30




education and has past relevant work experience as an inventory specialist, forklift

driver, court advocate, customer service representative, and order puller. R. 16-17.

      The Social Security Administration (“SSA”) initially denied Ms. Abrams’s

application on May 19, 2016. R. 10, 62-75. On May 26, 2016, Ms. Abrams filed a

request for a hearing before an Administrative Law Judge (“ALJ”). R. 10, 85-86.

That request was granted. R. 90-91. Ms. Abrams’s representative submitted a

hearing brief on January 23, 2018. R. 235-37. Ms. Abrams received a hearing before

ALJ Perry Martin on January 31, 2018. R. 10, 34-61. On June 12, 2018, the ALJ

issued an unfavorable decision, finding that Ms. Abrams was not disabled from

March 3, 2015 through the date of the decision. R. 10-18. Ms. Abrams was 48 years

old at the time of the ALJ decision. R. 62.

      Ms. Abrams appealed to the Appeals Council. R. 142. After the Appeals

Council denied Ms. Abrams’s request for review of the ALJ’s decision, R. 1-4, the

ALJ’s decision became the final decision of the Commissioner and subject to this

court’s review.

      The Act establishes a five-step test for the ALJ to determine disability. 20

C.F.R. § 404.1520. First, the ALJ must determine whether the claimant is engaging

in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). “Substantial work

activity is work activity that involves doing significant physical or mental activities.”

20 C.F.R. § 404.1572(a). “Gainful work activity” is work that is done for pay or


                                               2
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 3 of 30




profit. 20 C.F.R. § 404.1572(b). If the ALJ finds that the claimant engages in

substantial gainful activity, then the claimant cannot claim disability. 20 C.F.R. §

404.1520(b). Second, the ALJ must determine whether the claimant has a medically

determinable impairment or a combination of medical impairments that significantly

limits the claimant’s ability to perform basic work activities. 20 C.F.R. §§

404.1520(a)(4)(ii), (c). Absent such impairment, the claimant may not claim

disability. Id. Third, the ALJ must determine whether the claimant’s impairment

meets or medically equals the criteria of an impairment listed in 20 C.F.R. § 404,

Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. If

such criteria are met, the claimant is declared disabled. 20 C.F.R.                 §

404.1520(a)(4)(iii).

      If the claimant does not fulfill the requirements necessary to be declared

disabled under the third step, the ALJ still may find disability under the next two

steps of the analysis. The ALJ must first determine the claimant’s residual functional

capacity, which refers to the claimant’s ability to work despite his impairments. 20

C.F.R. §§ 404.1520(e), 404.1545. In the fourth step, the ALJ determines whether the

claimant has the residual functional capacity to perform past relevant work. 20

C.F.R. § 404.1520(a)(4)(iv). If the ALJ determines that the claimant is capable of

performing past relevant work, then the claimant is deemed not disabled. Id. If the

ALJ finds the claimant unable to perform past relevant work, then the analysis


                                             3
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 4 of 30




proceeds to the fifth and final step. 20 C.F.R. § 404.1520(a)(4)(v). In this step, the

ALJ must determine whether the claimant is able to perform any other work

commensurate with his residual functional capacity, age, education, and work

experience. 20 C.F.R. § 404.1520(g). Here, the burden of proof shifts from the

claimant to the Commissioner to prove the existence, in significant numbers, of jobs

in the national economy that the claimant can do given his residual functional

capacity, age, education, and work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c).

      The ALJ determined that Ms. Abrams meets the insured status requirements

of the Act through June 30, 2020. R. 12. Next, the ALJ found that Ms. Abrams had

not engaged in substantial gainful activity since her alleged onset date of disability,

March 3, 2015. R. 12. The ALJ decided that, since that date, Ms. Abrams has had

the following severe impairments: depressive and anxiety disorders. R. 12. As to Ms.

Abrams’s diagnosis of hypertension and a thyroid disorder, the ALJ found that

“there is no indication that this condition causes more than minimal work-related

limitation.” R. 12-13. Additionally, the ALJ found that while Ms. Abrams has a

diagnosis of anemia, the medical evidence “does not show that” Ms. Abrams “has

more than minimal work-related limitations arising from this condition.” R. 13.

Overall, the ALJ determined that Ms. Abrams did not have “an impairment or




                                              4
         Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 5 of 30




combination of impairments that meets or medically equals the severity of one of

the listed impairments” to support a finding of disability. R. 14.

         The ALJ found that Ms. Abrams had the “residual functional capacity to

perform a full range of work at all exertional levels” with certain nonexertional

limitations. R. 15. The ALJ determined that Ms. Abrams should avoid all exposure

to hazardous machinery. R. 15. Additionally, the ALJ found that during a workday,

Ms. Abrams can:

              1. Understand and remember short and simple
              instructions, but is unable to [do] so with detailed or
              complex instructions. 2. Do simple, routine, repetitive
              tasks, but is unable to do so with detailed or complex tasks.
              3. Have no more than occasional contact with the general
              public, and occasional contact with co-workers. 4. Deal
              with changes in work place, if introduced occasionally and
              gradually, and are well-explained. 5. Perform jobs dealing
              primarily with things, not people. 6. Occasionally miss 1
              to 2 days of work per month due to impairments.

R. 15.

         According to the ALJ, Ms. Abrams is “unable to perform any past relevant

work,” she is a “younger individual,” and she has “at least a high school education,”

as those terms are defined by the regulations. R. 16-17. The ALJ determined that

“[t]ransferability of job skills is not material to the determination of disability

because using the Medical-Vocational Rules as a framework supports a finding that

the claimant is ‘not disabled,’ whether or not the claimant has transferable job skills.”

R. 17. Because Ms. Abrams’s “ability to perform work at all exertional levels has

                                               5
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 6 of 30




been compromised by nonexertional limitations,” the ALJ enlisted a vocational

expert to ascertain whether there are a significant number of jobs in the national

economy that Ms. Abrams is capable of performing. That expert concluded that there

are indeed a significant number of such jobs in the national economy, such as a

dishwasher, cardboard box maker, and handle assembler. R. 17.

      Based upon these findings, the ALJ concluded that Ms. Abrams did not have

a disability as defined in the Act, from March 3, 2015 through June 12, 2018. R. 18.

Ms. Abrams now challenges that decision.

II.   Factual Record

      Ms. Abrams began experiencing anxiety and frustration at work in 2015. R.

288. She reported to medical providers that she was observing racial tensions

between herself and her co-workers, R. 288, that she worked a very stressful job in

a factory full of men, R. 337, and that when the factory was sold, there were many

changes. R. 337.

      Ms. Abrams was seen at UAB on March 19, 2015, complaining of homicidal

ideation, anxiety, and an inability to cope with stress. R. 410. She stated that her

primary care physician put her on Celexa and Xanax, but it was not working well.

R. 416. Because she was having homicidal thoughts, Ms. Abrams was placed on

leave from her job on March 23, 2015. R. 42.




                                            6
          Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 7 of 30




      Ms. Abrams then received inpatient treatment for anxiety and depression at

Trinity Medical Center from March 23, 2015 to March 27, 2015, complaining of

problems at work and in her marriage and homicidal and suicidal thoughts. R. 260,

264, 288-89. Ms. Abrams was tearful, dysphoric, and labile upon admission and

stated “I just feel betrayed, betrayed by the people I’ve been working with, and I’m

still having these bad thoughts, thoughts I’d want to hurt somebody at that plant.” R.

261. At the time of discharge, Ms. Abrams was pleasant, attentive, and cooperative.

R. 277.

      Ms. Abrams was seen at Grayson and Associates, P.C. on April 8, 2015 and

referred to admission at St. Vincent’s East. R. 318. Ms. Abrams received inpatient

treatment at St. Vincent’s East from April 9, 2015 to April 13, 2015 after reporting

worsening depression and flashbacks with homicidal ideation. R. 315-16. Dr. Simon

McClure, who is a physician at Grayson and Associates, P.C., stated in the discharge

summary from that admission that Ms. Abrams stopped taking anti-depressants after

she felt better and had since had a worsening of depression with homicidal and

suicidal ideation. R. 316. She was discharged after her condition improved and “[a]ll

parties agreed that she was ‘much better and ready to go.’” R. 316. At discharge, Ms.

Abrams did not have psychotic features, hallucinations, delusions, paranoid

thoughts, or suicidal or homicidal thoughts. R. 316. Additionally, the discharge

summary prepared by Dr. McClure shows that she was “thinking clearly, behaving


                                             7
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 8 of 30




properly, and functioning well” and “had better insight, better judgment, better

coping skills, and was not impulsive.” R. 316. Dr. McClure noted at discharge that

Ms. Abrams’s prognosis was excellent and that she “was able to make decisions and

manage her behavior and control her urges and follow instructions.” R. 316-17.

      Ms. Abrams returned to work on June 23, 2015 and was terminated on July 5,

2015. R. 346. Ms. Abrams next received inpatient treatment at St. Vincent’s East

from September 11, 2015 to September 16, 2015 after reporting worsening

depression, “being angry,” and homicidal thoughts toward her husband. R. 244, 246.

She was discharged after her condition improved and “[a]ll parties agreed that she

was ‘much better and ready to go.’” R. 244. At discharge, Ms. Abrams’s symptoms

were improved, and she did not have psychotic features, hallucinations, delusions,

paranoid thoughts, or suicidal or homicidal thoughts. R. 244. Additionally, the

record shows that she was “thinking clearly, behaving properly, and functioning

well” and “had better insight, better judgment, better coping skills, and was not

impulsive.” R. 244. Dr. McClure noted at discharge that Ms. Abrams’s prognosis

was good and that she “was able to make decisions, manage her behavior, control

her urges, abstain from drugs and alcohol and follow instructions.” R. 244-45.

      Ms. Abrams also received outpatient care in 2015 from Grayson and

Associates, P.C., including care by Dr. McClure, for her work and family troubles.

R. 342-360, 443.


                                            8
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 9 of 30




      Ms. Abrams was next seen at Cooper Green Mercy on July 7, 2016 and

prescribed medication. R. 446. Ms. Abrams then reported to the UAB Emergency

Department on July 8, 2016, though, stating she had been off her medicine for two

months and had been to Grayson and Associates, P.C. for refills but her appointment

was cancelled. R. 372. The reason for cancellation is unclear in the record. There is

evidence that the cancellation was “due to altercation with another [patient] while in

waiting room,” and evidence that Ms. Abrams threatened an employee who refused

to refill her Xanax. R. 372, 380. Ms. Abrams did not stay overnight at UAB. R. 380.

      Ms. Abrams was next seen at Cooper Green Mercy on December 6, 2016 for

a psychiatric diagnostic evaluation. R. 439. She reported “not feeling well and

looked angry.” R. 439. Ms. Abrams became “verbally abusive and appeared to show

physical aggress[ion]” while “seeking a benzo.” R. 439. Security was called, and

Ms. Abrams agreed to leave the office after being informed that “she may follow up

with the psychiatrist and make a return appointment to discuss benzos.” R. 439.

      Ms. Abrams returned to treatment at Grayson and Associates, P.C. in January

2017, and the record reflects that she was treated there until January 15, 2018, just

two weeks before the administrative hearing. R. 486-96. At a follow-up visit there,

on January 3, 2017, Ms. Abrams was angry and depressed, cooperative, and goal-

directed with good insight/judgment. R. 496. She was to return to the clinic in four

weeks, which she did on January 30, 2017. R. 495-96. Then she also presented as


                                             9
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 10 of 30




angry and depressed, cooperative, and goal-directed with good insight/judgment. R.

495. She was to return to the clinic in one week, which she did on February 7, 2017.

R. 494-95. At that visit she complained of poor sleep and poor appetite and was

depressed. R. 494. However, she was cooperative and goal-directed with good

insight/judgment. R. 494. She was to return to the clinic in two weeks, which she

did on February 21, 2017. R. 493-94. At that visit she reported that her eating was

“ok” and her sleep was “fair.” R. 493. She was cooperative, euthymic, and goal-

directed with good insight/judgment. R. 493. She was to return to the clinic in six to

eight weeks. R. 493. She returned to the clinic on March 7, 2017, complaining of

poor sleep, depression, and anger. R. 492. While her insight/judgment was good, she

was rambling, depressed, and not cooperative and was to return to the clinic in three

to four weeks. R. 492. On March 29, 2017, Ms. Abrams reported “doing ok” but was

“off/on crying” and reported depression and anxiety. R. 491. She was not

cooperative, but was goal-directed. R. 491. She was to return to the clinic in three to

four weeks, which she did on April 17, 2017. R. 490-91. At that visit, she reported

anxiety and poor memory, but Dr. McClure noted “looks/sounds well!” R. 490. Ms.

Abrams had a cooperative attitude and was goal-directed with good

insight/judgment, but was depressed. R. 490. She was to return to the clinic in seven

to eight weeks, which she did on June 12, 2017. R. 489-90. At that visit, Ms. Abrams

reported poor sleep, nightmares, a short temper, and impulsiveness. R. 489. She was


                                             10
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 11 of 30




depressed, anxious, and frustrated and stated that she “grabbed a woman by the neck

in gas station the other day for calling me a bitch.” R. 489. The treatment notes also

reflect that Ms. Abrams spoke of her “fear of having to go back to work is that I may

snap[.] I’m not ready or suitable for the work-force.” R. 489. She was cooperative,

goal-directed and had good insight/judgment, and was to return to the clinic in two

weeks. R. 489.

       On June 27, 2017, Ms. Abrams reported that she was sleeping and eating well.

R. 488. She was cooperative, euthymic, and goal-directed with good

insight/judgment. R. 488. She was to return to the clinic in six to eight weeks, and

she returned on July 27, 2017. R. 487-88. The visit notes state that at that time she

was sleeping and eating well, with no suicidal ideation, homicidal ideation, or

psychosis. R. 487. Ms. Abrams was cooperative, euthymic, and goal-directed with

good insight/judgment. R. 487. She was to return to the clinic in six months, which

she did January 15, 2018. R. 486-87. While she reported being stressed out,

depressed, and anxious, she was cooperative, euthymic, and goal-directed with fair

insight/judgment. R. 486. She had no plans to hurt others but stated that she wanted

“to hurt white people at my old job.” R. 486. She was directed to report back to the

clinic in six months. R. 486. This is her last visit noted in the record.

III.   Standard of Review




                                              11
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 12 of 30




      This court’s role in reviewing claims brought under the Act is a narrow one.

The only issues before this court are whether the record reveals substantial evidence

to sustain the ALJ’s decision, see 42 U.S.C. § 405(g); Walden v. Schweiker, 672 F.2d

835, 838 (11th Cir. 1982), and whether the correct legal standards were applied, see

Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Chester v. Bowen, 792 F.2d

129, 131 (11th Cir. 1986). The Act mandates that the Commissioner’s findings are

conclusive if supported by “substantial evidence.” Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990); see 42 U.S.C. § 405(g). This court may not reconsider the

facts, reevaluate the evidence, or substitute its judgment for that of the

Commissioner; instead, it must review the record as a whole and determine if the

decision is reasonable and supported by substantial evidence. See Martin, 894 F.2d

at 1529 (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

      Substantial evidence falls somewhere between a scintilla and a preponderance

of evidence; “[i]t is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Martin, 894 F.2d at 1529 (quoting Bloodsworth,

703 F.2d at 1239) (other citations omitted). If the Commissioner’s factual findings

are supported by substantial evidence, they must be affirmed even if the

preponderance of the evidence is against the Commissioner’s findings. See Martin,

894 F.2d at 1529. However, no decision is automatic, for “[d]espite th[e] deferential

standard [for review of claims], it is imperative that th[is] Court scrutinize the record


                                              12
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 13 of 30




in its entirety to determine the reasonableness of the decision reached.” Bridges v.

Bowen, 815 F.2d 622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881,

883 (11th Cir. 1984)). Moreover, failure to apply the correct legal standards is

grounds for reversal. See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).

III.   Discussion

       Ms. Abrams alleges that the ALJ’s decision should be reversed and remanded

because the ALJ’s determination of Ms. Abrams’s residual functional capacity was

not based on substantial evidence. Doc. 11 at 8-19. Specifically, Ms. Abrams argues

that such determination is devoid of explanations for the nonexertional limitations

provided therein; the medical opinions of Dr. Ashley Hampton and Dr. Simon

McClure were improperly discounted; the ALJ’s recitation of the record contained

a factual misrepresentation; and the ALJ improperly discounted Ms. Abrams’s

subjective complaints. Id.

       A.    ALJ’s Narrative Discussion of Residual Functional Capacity

       Social Security Ruling 96-8p (“SSR 96-8p”) regulates the ALJ’s assessment

of a claimant’s residual functional capacity. Under SSR 96-8p, the residual

functional capacity “assessment must first identify the individual’s functional

limitations or restrictions and asses his or her work-related abilities on a function-

by-function basis.” SSR 96-8p at *1, 1996 WL 374184 (July 2, 1996). The ruling

specifically mandates a narrative discussion of “the individual’s ability to perform


                                             13
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 14 of 30




sustained work activities in an ordinary work setting on a regular and continuing

basis … and describe the maximum amount of each work-related activity the

individual can perform based on the evidence available in the case record.” Id. at *7.

Additionally, in cases where symptoms are alleged, the assessment of a claimant’s

residual functional capacity must: “Contain a thorough discussion and analysis of

the objective medical and other evidence…; Include a resolution of any

inconsistencies in the evidence as a whole; and Set forth a logical explanation of the

effects of the symptoms … on the individual’s ability to work.” Id.

      The Eleventh Circuit has held that, even when the ALJ could have been “more

specific and explicit” in his or her findings with respect to a claimant’s “functional

limitations and work-related abilities on a function-by-function basis,” those

findings nonetheless satisfy the requirements of SSR 96-8p if the ALJ considered all

of the evidence. Freeman v. Barnhart, 220 F. App’x 957, 959-60 (11th Cir. 2007);

see also Castel v. Comm’r of Soc. Sec., 355 F. App’x 260, 263 (11th Cir. 2009) (an

ALJ’s finding is sufficiently detailed despite lacking an express discussion of every

function if there is substantial evidence supporting the ALJ’s residual functional

capacity assessment). In addition, the ALJ is not required to “specifically refer to

every piece of evidence in his decision,” so long as the decision is sufficient to allow

the court to conclude that the ALJ considered the claimant’s medical condition as a

whole. Dyer v. Barhart, 395 F.3d 1206, 1211 (11th Cir. 2005).


                                              14
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 15 of 30




      Ms. Abrams does not assert that the ALJ did not consider all of the evidence.

See Doc. 11 at 9-10. Rather, Ms. Abrams asserts the limitations in the ALJ’s

assessment of her residual functional capacity lack the specificity required by SSR

96-8p. The court is not persuaded by Ms. Abrams’s conclusory arguments. Ms.

Abrams has not identified any specific alleged impairment or functional limitation

that the ALJ failed to consider in assessing her residual functional capacity, and the

ALJ set forth specific reasons given for the limitations he determined in evaluating

her residual functional capacity.

      Indeed, after performing step three in the sequential evaluation, the ALJ

specifically noted that his assessment of Ms. Abrams’s residual functional capacity

reflected the limitations he found in another part of his analysis – namely, his

analysis of whether the severity of Ms. Abrams’s mental impairments, considered

singly and in combination, meet or medically equal the criteria set forth in paragraph

B of 20 C.F.R. § 404, Subpart P, Appendix 1 (“the paragraph B analysis”). 20 CFR

Part 404, Subpt. P, App. 1 (Listings) § 12.00A.2.b; 20 CFR § 404.1520(d). In the

“paragraph B” analysis, the ALJ determined that Ms. Abrams’s mental impairment

was not medically equivalent to any impairment listed in the applicable regulations

(20 CFR 404.1520(d), 404.1525, and 404.1526). R. 14. As the ALJ explained:

             The limitations identified in the “paragraph B” criteria are
             not a residual functional capacity assessment but are used
             to rate the severity of mental impairments at steps 2 and 3
             of the sequential evaluation process. The mental residual

                                             15
         Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 16 of 30




               functional capacity assessment used at steps 4 and 5 of the
               sequential evaluation process requires a more detailed
               assessment. The following residual functional capacity
               assessment reflects the degree of limitation I have found
               in the “paragraph B” mental functional analysis.

R. 15. In the paragraph B analysis, the ALJ found a moderate limitation in

understanding, remembering, or applying information, interacting with others, and

concentrating, persisting, or maintaining pace; the ALJ cited both Dr. Hampton’s

report and Ms. Abrams’s husband’s third-party function report. R. 14. Further, the

ALJ found a mild limitation in adapting or managing herself; the ALJ cited Ms.

Abrams’s husband’s third-party function report. R. 14-15.

         These findings reflect that the ALJ carefully considered the evidence of Ms.

Abrams’s alleged mental impairments in determining her residual functional

capacity. The ALJ then went on to identify six specific conditions reflecting Ms.

Abrams’s nonexertional limitations. The ALJ’s findings state that Ms. Abrams can:

               1. Understand and remember short and simple
               instructions, but is unable to [do] so with detailed or
               complex instructions. 2. Do simple, routine, repetitive
               tasks, but is unable to do so with detailed or complex tasks.
               3. Have no more than occasional contact with the general
               public, and occasional contact with co-workers. 4. Deal
               with changes in work place, if introduced occasionally and
               gradually, and are well-explained. 5. Perform jobs dealing
               primarily with things, not people. 6. Occasionally miss 1
               to 2 days of work per month due to impairments.

R. 15.



                                               16
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 17 of 30




      Further, the ALJ explained that he considered “all symptoms and the extent

to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence” and opinion evidence. R. 15. In considering

Ms. Abrams’s symptoms, the ALJ first determined whether there was an impairment

that “could reasonably be expected to produce” Ms. Abrams’s symptoms and second

evaluated the “intensity, persistence, and limiting effects” of Ms. Abrams’s

symptoms “to determine the extent to which they limit the claimant’s functional

limitations.” R. 15-16. Specifically, the ALJ considered Ms. Abrams’s “depressive

symptoms and related limitations.” R. 16. The ALJ also discussed the weight given

to the medical opinion and medical source statement, as discussed below. R. 16.

Notably, the ALJ found limitations even in excess of those reported by Ms.

Abrams’s husband, who reported that she has a good ability to follow written and

spoken instructions and “gets along well” with authority figures such as bosses, but

“just has issues with past racism on her jobs.” R. 182-83.

      The conditions in the residual functional capacity were well-explained and

well-supported by medical evidence. Therefore, the court concludes that that ALJ

complied with the “narrative discussion requirements” of SSR 96-8p.

      B.     Weight Given to Medical Opinions

      The ALJ must articulate the weight given to different medical opinions in the

record and the reasons therefore. See Winschel v. Comm’r of Soc. Sec., 631 F.3d


                                            17
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 18 of 30




1176, 1179 (11th Cir. 2011). The weight afforded to a medical opinion regarding the

nature and severity of a claimant’s impairments depends upon the examining and

treating relationship the medical source had with the claimant, the evidence the

medical source presents to support the opinion, whether the opinion is consistent

with the record as a whole, and the specialty of the medical source. See 20 C.F.R. §

404.1527(c).

      The regulations and case law establish a general preference for assigning

greater weight to the opinions of treating medical sources than the opinions of non-

treating medical sources, and greater weight to the opinions of non-treating medical

sources than the opinions of non-examining medical sources. See 20 C.F.R. §§

404.1527(c)(1)-(2); Ryan v. Heckler, 762 F.2d 939, 942 (11th Cir. 1985). Thus, a

treating physician’s opinion is entitled to “substantial or considerable weight unless

‘good cause’ is shown to the contrary.” Crawford Comm’r of Soc. Sec., 363 F.3d

1155, 1159 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997)).

      “Good cause” exists for an ALJ to not give a treating physician’s opinion

substantial weight when the: “(1) treating physician’s opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”

Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (citing Lewis, 125 F.3d


                                             18
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 19 of 30




at 1440); see also Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991)

(holding that “good cause” existed where the opinion was contradicted by other

notations in the physician’s own record). On the other hand, the opinions of a one-

time examiner or of a non-examining medical source are not entitled to the initial

deference afforded to a physician who has an ongoing treating relationship with a

plaintiff. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987).

      An ALJ “may reject the opinion of any physician when the evidence supports

a contrary conclusion.” McCloud v. Barnhart, 166 F. App’x 410, 418 (11th Cir.

2006) (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983)).

Further, an ALJ does not err when it declines to give a medical opinion controlling

weight, if the ALJ articulates specific and proper reasons for doing so. Moore v.

Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005); see also Beegle v. Comm’r, 482 F.

App’x 483, 486 (11th Cir. 2012). The ALJ is permitted to draw an inference from

the completion of part-time work. See Jones v. Saul, 2019 WL 7499163, at *10-*11

(N.D. Fla. July 8, 2019) (finding that a history of part-time work is relevant to

claimant’s residual functional capacity).

      Additionally, applicable regulations provide that physicians’ opinions on

issues such as whether a claimant is disabled, the claimant’s residual functional

capacity, and the application of vocational factors “are not medical opinions, . . . but

are, instead, opinions on issues reserved to the Commissioner because they are


                                              19
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 20 of 30




administrative findings that are dispositive of a case; i.e., that would direct the

determination or decision of disability.” 20 C.F.R. § 404.1527(d). The court focuses

on the doctors’ evaluations of the claimant’s “condition and the medical

consequences thereof, not their opinions of the legal consequences of his [or her]

condition.” Lewis, 125 F.3d at 1440. Such statements by a physician may be relevant

to the ALJ’s findings, but they may not be determinative, because the ALJ bears the

responsibility for assessing a claimant’s residual functional capacity. See, e.g., 20

C.F.R. § 404.1546(c).

      Ms. Abrams asserts that the ALJ gave insufficient weight to the medical

opinions of Dr. Ashley Hampton and Dr. Simon McClure. The court will address the

opinions of each physician.

             i.    Medical Opinion by Dr. Ashley Hampton

      The record contains one opinion from Dr. Hampton, a consultative

psychologist. R. 365-71. Dr. Hampton conducted a mental status evaluation on May

12, 2016 after a referral by the SSA. R. 365. As part of the evaluation, Dr. Hampton

interviewed Ms. Abrams for approximately one hour and fifteen minutes and

reviewed nineteen pages of medical records. R. 365.

      Dr. Hampton opined that “Ms. Abrams meets criteria for Post Traumatic

Stress Disorder” and recommended that Ms. Abrams receive disability benefits. R.

368. However, Dr. Hampton noted her belief that Ms. Abrams “can understand,


                                            20
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 21 of 30




carry out, and remember simple and complex instructions.” R. 368. She noted that

Ms. Abrams “was cordial and easy to talk with.” R. 368. She also stated that Ms.

Abrams “may have problems interacting appropriately with co-workers, supervisors,

and the public.” R. 368. Dr. Hampton noted that Ms. Abrams was angry while talking

about her past, spoke in a loud tone of voice, and would likely have difficulty dealing

with normal pressures. R. 368. She added that Ms. Abrams is unable to consistently

pay for her medication prescribed as part of her mental health treatment, and that

when Ms. Abrams is on her medication she is “better equipped to handle normal

daily stressors.” R. 368.

      The ALJ properly gave little weight to Dr. Hampton’s evaluation because her

conclusion was inconsistent with the exam findings she reported. R. 16, 365-69. In

discussing Ms. Abrams’s mental status, Dr. Hampton noted the following: “Ms.

Abrams was alert to place, person, time, and situation;” “Her immediate, recent, and

remote memory appeared intact;” “Her thought process appeared to be intact with

no loose associations, tangential information, or confusion;” “Thought content

appeared normal throughout the conversation;” “Her judgment and insight appeared

intact.” R. 367. Additionally, other evidence from the record supports a conclusion

contrary to Dr. Hampton’s recommendation. See discussion supra Part II.

      Because Dr. Hampton’s opinion was not supported by her own evaluation of

Ms. Abrams, or the record as a whole, the ALJ could properly reject her opinion.


                                             21
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 22 of 30




Additionally, the ALJ stated the weight given to the medical opinion and the reasons

for the weight given. R. 16. Substantial evidence supports the ALJ’s decision.

             ii.   Medical Source Statement by Dr. Simon McClure

      The record contains a medical source statement from Dr. McClure. R. 450-

55. Additionally, Dr. McClure is one of Ms. Abrams’s treating physicians, and the

record contains various treatment notes that he prepared. R. 342, 486-96.

      Dr. McClure reported in his clinical findings that Ms. Abrams has trouble

remaining calm, emotionally stable, and maintaining focus. R. 450. He provided a

prognosis of “fair,” and did not identify any specific signs or symptoms of Ms.

Abrams. R. 450-51. Dr. McClure indicated that Ms. Abrams is unable to meet the

following competitive standards: “Complete a normal workday and workweek

without interruptions from psychologically based symptoms;” “Perform at a

consistent pace without an unreasonable number and length of rest periods;”

“Respond appropriately to changes in a routine work setting;” “Be aware of normal

hazards and take appropriate precautions;” “Understand and remember detailed

instructions;” “Carry out detailed instructions;” “Deal with stress of semiskilled and

skilled work;” “Interact appropriately with the general public;” “Maintain socially

appropriate behavior;” “Travel in unfamiliar place;” and “Use public

transportation.” R. 452-53. Dr. McClure also opined that Ms. Abrams would miss

four or more work days per month because of her impairments. R. 455.


                                             22
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 23 of 30




      The ALJ gave little weight to Dr. McClure’s conclusions in the medical source

statement, noting that on the same day of the medical source statement, the treating

notes state that while Ms. Abrams was depressed, she had a cooperative attitude and

appropriate effect. R. 16, 490. Additionally, Dr. McClure’s treatment notes both

before and after the date of the medical source statement reflect cooperative attitude,

R. 486-89, 493-96, euthymic mood, 486-88, 493, and good insight/judgment. R.

487-89, 492-96. Further, his treatment records in 2017 and 2018 indicate that Ms.

Abrams’s was being treated in an outpatient capacity with progress being made and

follow-up visits as infrequent as every six months. R. 486-87. Therefore, substantial

evidence supports the ALJ’s determination that “the restrictions [Dr. McClure]

identified are inconsistent with his treatment records.” R. 16.

      Additionally, Dr. McClure’s notes reflect Ms. Abrams’s ability to complete

part-time work. The record establishes that Ms. Abrams has worked part time in a

janitorial role from January 1, 2017 to at least the date of the administrative hearing,

January 31, 2018. R. 16, 39-41, 490. Accordingly, the ALJ correctly found that Ms.

Abrams’s “work history is clearly inconsistent with the limitations Dr. McClure

identified.” R. 16. Substantial evidence supports the ALJ’s conclusion that Ms.

Abrams’s history of part-time janitorial work is inconsistent with Dr. McClure’s

conclusions in his medical source statement.

      C.     ALJ’s Representation of the Factual Record


                                              23
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 24 of 30




      An ALJ’s review “must take into account and evaluate the record as a whole.”

McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). There is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision.

Jacobus v. Comm’r of Soc. Sec., 664 F. App’x 774, 776 (11th Cir. 2016). Instead,

the ALJ must consider the medical evidence as a whole and not broadly reject the

evidence in the record. Id. Where there are erroneous statements of fact in the ALJ’s

decision, those errors are harmless when they do “not affect the ALJ’s ultimate

determination.” Id. at 775-76; see Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir.

1983) (finding ALJ’s errors were harmless when substantial evidence supported

ALJ’s determination).

      Ms. Abrams’s arguments regarding the factual record are two-fold. First, Ms.

Abrams argues that a factual misstatement in the ALJ’s decision “erode[s] any

notion that substantial evidence supports his conclusions.” Doc. 11 at 16. The ALJ

stated that Ms. Abrams “has not been readmitted for inpatient psychiatric treatment,”

after his discussion of two hospitalizations in 2015, R. 14, but Ms. Abrams was

admitted for inpatient treatment in September 2015, R. 243-56. Second, Ms. Abrams

argues that the ALJ did not discuss “other records that display evidence of severe

antisocial symptoms.” Doc. 11 at 16.

      The record reflects that the ALJ considered all the hospitalizations as a group,

even though the particular statement Ms. Abrams identifies is inaccurate. The


                                             24
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 25 of 30




hospitalizations were discussed as a group at the hearing in questioning by Ms.

Abrams’s attorney. R. 46

            Q: And you’re in the hospital for about 14 days and then
            another four just shortly after that and then again in 2015,
            for five days.

            A: Yes.

            Q: Was it all these symptoms that you were experiencing
            and you talked about those homicidal thoughts of - -

            A: Yes. The homicidal thoughts.

R. 46. Thus, the ALJ’s discussion of two of the three hospitalizations is

representative of the record as a whole. Additionally, after discussing the

hospitalizations, Ms. Abrams testified that her symptoms “[have] improved, the

medication” in the last few years. R. 47. The ALJ’s misstatement regarding a lack

of additional inpatient treatment does not indicate the entire record was not

considered, especially when the omitted incident was one of a series after which Ms.

Abrams testified that her symptoms had improved.

      With respect to other incidents that Ms. Abrams asserts the ALJ failed to

discuss, the record is clear that the ALJ was aware of altercations at Ms. Abrams’s

current job, because the altercations were the subject of testimony at the

administrative hearing. R. 49. Additionally, the ALJ referenced Ms. Abrams’s

continued treatment by Dr. McClure at Grayson and Associates, P.C. in 2017 and

2018, and treatment notes from those visits include discussions of anger incidents.

                                            25
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 26 of 30




R. 16, 486-90. Accordingly, the ALJ considered the record as a whole. In any event,

the ALJ specifically limited Ms. Abrams’s residual functional capacity to take into

account her nonexertional limitations, including those of dealing with people.

      Ms. Abrams asserts that the ALJ erroneously concluded “that Plaintiff has no

restrictions whatsoever on her ability to get along with and take direction from

supervisors and remains capable of interacting with the general public and

coworkers for up to a third of the workday.” Doc 11 at 17. But, the ALJ emphasized

Ms. Abrams’s limitations in working with people in the residual functional capacity

by specifying that during a workday, Ms. Abrams can: “3. Have no more than

occasional contact with the general public, and occasional contact with co-

workers….5. Perform jobs dealing primarily with things, not people.” R. 15. Social

Security Ruling 83-10 (“SSR 83-10”) defines “occasionally” to mean “occurring

from very little up to one-third of the time.” SSR 83-10 at *5, 1983 WL 31251 (Jan.

1, 1983). These limitations are consistent with the medical records, Ms. Abrams’s

testimony regarding her ability to work part time and perform certain activities such

as going to the grocery store, and Ms. Abrams’s testimony that her attentiveness was

the reason she could not work full time. R. 40, 47-51. In fact, Ms. Abrams’s

testimony concerning her attentiveness was apparently considered by the ALJ when

he further found that she was limited to jobs not involving “detailed or complex

instructions.” R. 15.


                                            26
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 27 of 30




      The ALJ’s decision demonstrates that he considered the entire record and did

not cherry-pick facts. He assessed medical records from January 2015 through

January 2018 and cited them throughout his findings. R. 13-16, 486. The ALJ

analyzed the complete reports of Dr. Hampton and Dr. McClure in sufficient depth

to identify internal inconsistencies in those documents; he considered Ms. Abrams’s

husband’s statements regarding her limitations and work; and he relied on the

testimony of the vocational expert. The ALJ’s findings are supported by substantial

evidence.

      D.     ALJ’s Analysis of Ms. Abrams’s Subjective Complaints

      A claimant’s subjective complaints are insufficient to establish a disability.

See 20 C.F.R. § 404.1529(a); Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir.

1991). Subjective testimony of pain and other symptoms may establish the presence

of a disabling impairment if it is supported by medical evidence. See Foote v. Chater,

67 F.3d 1553, 1561 (11th Cir. 1995). The Eleventh Circuit applies a two-part pain

standard when a claimant claims disability due to pain or other subjective symptoms.

The claimant must show evidence of an underlying medical condition and either (1)

objective medical evidence that confirms the severity of the alleged symptoms

arising from the condition, or (2) that the objectively determined medical condition

is of such severity that it can reasonably be expected to give rise to the alleged

symptoms. See 20 C.F.R. § 404.1529(a), (b); Social Security Ruling 16-3p, 2017


                                             27
       Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 28 of 30




WL 5180304, at *3-*4 (Oct. 25, 2017) (“SSR 16-3p”); Wilson v. Barnhart, 284 F.3d

1219, 1225 (11th Cir. 2002).

      If the first part of the pain standard is satisfied, the ALJ then evaluates the

intensity and persistence of a claimant’s alleged symptoms and their effect on her

ability to work. See 20 C.F.R. § 404.1529(c); Wilson, 284 F.3d at 1225-26. In

evaluating the extent to which a claimant’s symptoms affect her capacity to perform

basic work activities, the ALJ will consider (1) objective medical evidence, (2) the

nature of a claimant’s symptoms, (3) the claimant’s daily activities, (4) precipitating

and aggravating factors, (5) the effectiveness of medication, (6) treatment sought for

relief of symptoms, (7) any measures the claimant takes to relieve symptoms, and

(8) any conflicts between a claimant’s statements and the rest of the evidence. See

20 C.F.R. § 404.1529(c)(3), (4); SSR 16-3p at *4, *7-*8. To discredit a claimant’s

statements, the ALJ must clearly “articulate explicit and adequate reasons.” See

Dyer, 395 F.3d at 1210.

      A credibility determination is a question of fact subject only to limited review

in the courts to ensure the finding is supported by substantial evidence. See Hand v.

Heckler, 761 F.2d 1545, 1548-49 (11th Cir. 1985), vacated for rehearing en banc,

774 F.2d 428 (11th Cir. 1985), reinstated sub nom., Hand v. Bowen, 793 F.2d 275

(11th Cir. 1986). The Eleventh Circuit will not disturb a clearly articulated finding

supported by substantial evidence. Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d


                                             28
         Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 29 of 30




780, 782 (11th Cir. 2014). However, a reversal is warranted if the decision contains

no indication of the proper application of the pain standard. See Ortega v. Chater,

933 F. Supp. 1071, 1076 (S.D.F.L. 1996) (holding that the ALJ’s failure to articulate

adequate reasons for only partially crediting the Plaintiff’s complaints of pain

resulted in reversal). “The question is not . . . whether [the] ALJ could have

reasonably credited [claimant’s] testimony, but whether the ALJ was clearly wrong

to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir.

2011).

      Ms. Abrams argues that “the ALJ failed to perform any analysis whatsoever

of Plaintiff’s subjective complaints,” but she does not enumerate which subjective

complaints the ALJ failed to consider or what medical evidence confirms the

severity of her symptoms. Doc. 11 at 18-19. Ms. Abrams testified to having past

homicidal thoughts, anxiety, panic attacks, weight loss, sleep trouble, an inability to

control her temper, an inability to work with others, inattentiveness, difficulty

focusing, and forgetfulness. R. 42, 46-47, 50, 52. She also stated that while she works

part time, cleans, and occasionally goes to the grocery store, she lays in bed all day.

R. 52. Importantly however, the record reflects a lack of inpatient hospitalizations

since September 2015 and continued mental health treatment on an outpatient basis

with follow-up visits stretching out to every six months. R. 486-87. And by Ms.

Abrams’s own testimony, her condition has improved in the last few years. R. 47.


                                             29
      Case 2:19-cv-01033-AMM Document 17 Filed 09/29/20 Page 30 of 30




      The ALJ “considered all symptoms and the extent to which these symptoms

can reasonably be accepted as consistent with the objective medical evidence and

other evidence, based on the requirements of 20 CFR 404.1529 and SSR 16-3p.” R.

15. The ALJ expressly stated that he “considered the claimant’s depressive

symptoms and related limitations.” R. 16. The ALJ considered her symptoms when

making the finding that her depressive and anxiety disorders were severe. R. 13-14.

And, the ALJ accounted for Ms. Abrams’s subjective complaints when he

incorporated into his residual functional capacity nonexertional limitations

correlating to these complaints. R. 15. Accordingly, there is no error in the ALJ’s

consideration of Ms. Abrams’s subjective complaints.

VI.   Conclusion

      The court concludes that the ALJ’s determination that Ms. Abrams is not

disabled is supported by substantial evidence and the proper legal standards were

applied in reaching this determination. The Commissioner’s final decision is

therefore affirmed. A separate order in accordance with this memorandum of

decision will be entered.

      DONE and ORDERED this 29th day of September, 2020.



                                   _________________________________
                                   ANNA M. MANASCO
                                   UNITED STATES DISTRICT JUDGE


                                           30
